Citation Nr: 0836582	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 
noncompensable for polyps, vocal cords, bilateral, 
postoperative.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thrombophlebitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to December 
1973.  She also had additional service in the National Guard.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran's claim for service connection for 
thrombophlebitis of the left lower extremity was considered 
and most recently denied by the RO in a September 1978 rating 
decision.  She did not timely appeal that decision to reopen 
this claim.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005) (if a notice of disagreement (NOD) is not filed within 
one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302, 20.1103 (2008).

The Board must make the threshold preliminary determination 
of whether new and material evidence has been submitted to 
reopen this previously denied, unappealed claim for 
thrombophlebitis of the left lower extremity because this 
initial determination, in turn, affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  See also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Only if the 
Board determines that new and material evidence has been 
submitted can the Board reopen this claim and adjudicate it 
on the full merits. 

In this decision, the Board is denying the veteran's petition 
to reopen her claim for service connection for 
thrombophlebitis of the left lower extremity on the basis of 
new and material evidence.

The claim for a compensable rating for polyps, vocal cords, 
bilateral, postoperative is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In a September 1978 decision, the RO denied the veteran's 
claim for service connection for thrombophlebitis of the left 
lower extremity.  The RO notified her of that decision in 
December 1979.  The RO concluded that although the veteran 
had complaints of and a diagnosis for thrombophlebitis of the 
left lower extremity during her National Guard service 
(active duty for training), this condition was acute and 
transitory and resolved with treatment.  Indeed, a subsequent 
National Guard examination found no evidence of 
thrombophlebitis in either lower extremity.  She did not 
appeal that earlier decision.

2.  The additional evidence received since that September 
1978 rating decision does not relate to an unestablished fact 
necessary to substantiate this claim, nor does it raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1978 rating decision that denied service 
connection for thrombophlebitis of the left lower extremity 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen the claim for thrombophlebitis of the 
left lower extremity.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in November 2003 and February 2005 :  (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate her claim; (2) informed her of 
the information and evidence that VA would obtain and assist 
her in obtaining; (3) informed her of the information 
and evidence she was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
did not send a Dingess letter.  Nevertheless, since the Board 
concludes below that the preponderance of the evidence is 
against reopening her claim, any question concerning any 
downstream elements of this claim is rendered moot.  So not 
receiving this additional notice is inconsequential and, 
thus, at most harmless error.  See 38 C.F.R. § 20.1102.

The Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claim, the Board finds that the RO's February 2005 VCAA 
letter complies with the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this decision, the Court held that, 
in addition to notifying the veteran of the evidence and 
information necessary to prove her underlying claim for 
service connection, she also must be notified of the evidence 
and information necessary to reopen her claim on the basis of 
new and material evidence.  That is to say, VA must apprise 
her of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and her representative 
identified.  

VA has a duty to provide a medical examination and/or seek a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claims.  VA considers an 
examination or opinion necessary to make a decision on the 
claims if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may be associated with his military 
service; and (3) contains insufficient medical evidence for 
VA to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence confirming the veteran has 
any current complaints, treatment or even a diagnosis for 
thrombophlebitis of the left lower extremity; and has not had 
a diagnosis since her National Guard service.  In addition, 
the only evidence suggesting an etiological link between this 
claimed condition and her military service is her 
unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
veteran with her claim, and that no further action is 
necessary to meet the requirements of the VCAA.

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in October 2003, so the Board will 
apply the new provisions of what constitutes new and material 
evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Thrombophlebitis 
of the Left Lower Extremity

The veteran believes she has thrombophlebitis of the left 
lower extremity as a result of her military service.  The 
Board must first determine whether new and material evidence 
has been submitted to reopen this claim since the RO 
previously considered and denied this claim in September 1978 
and she did not timely appeal that earlier decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's 
September 1978 decision consisted of the veteran's service 
medical records, active duty for training records from Brook 
Army Hospital in August 1975 and Audie Murphy (VA) Hospital 
from December 1977 to May 1978.  The RO denied this claim, 
based on the evidence then of record, which demonstrated that 
although the veteran had treatment for and a diagnosis of 
thrombophlebitis of the left lower extremity during her 
National Guard service, this condition was acute and 
transitory and resolved with treatment.  Since the veteran 
did not appeal, that September 1978 rating decision is final 
and binding on her based on the evidence then of record and 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final September 1978 rating decision.  Since that decision, 
the veteran has submitted treatment from the Richmond VAMC in 
February 1983 for her service-connected vocal cord polyps, a 
general VA examination in April 2002, a respiratory 
examination in January 2004, VA treatment records from Miami 
VAMC from November 2003 to May 2005 and statements from her 
and her representative.  

In particular, at the VA compensation examination in April 
2002, the veteran acknowledged that she had an episode of 
phlebitis in the left leg many years ago but did not indicate 
that she had any current complaints, treatment or diagnoses 
since her National Guard service.  In this regard, the 
examiner diagnosed phlebitis by history.  So just as when the 
claim was denied in September 1978, this evidence is 
insufficient to show the veteran has a chronic, permanent 
disability as a result of the thrombophlebitis of the left 
lower extremity which fully resolved during her National 
Guard service as indicated in a February 1975 treatment 
record.  In this regard, there are no current complaints, 
treatment or diagnosis for thrombophlebitis of the left lower 
extremity since during her National Guard service.  

Although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior September 1978 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

The only other evidence in support of the veteran's claim 
consists of her personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, she 
merely reiterates arguments she made before the RO denied her 
claim in September 1978 - that her National Guard records 
provide evidence of treatment for and a diagnosis of 
thrombophlebitis of the left lower extremity but these 
records also show this condition completely resolved during 
her National Guard service without any chronic or permanent 
disability, so simply repeating this same argument is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, September 1978 rating 
decision that denied service connection for thrombophlebitis 
of the left lower extremity.  Therefore, the Board must deny 
her petition to reopen this claim.  In the absence of new and 
material evidence, the benefit of the doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
thrombophlebitis of the left lower extremity is denied.


REMAND

Concerning her service-connected polyps, vocal cords, 
bilateral, postoperative, the veteran contended in her June 
2005 VA Form 9 (substantive appeal) that this condition has 
increased in severity and that it warrants a higher rating.  
More specifically, a statement by the veteran's 
representative in October 2006 noted that her breathing has 
become much more difficult.  Indeed, the record shows she has 
a long history of intermittent and recurrent shortness of 
breath, wheezing, chronic severe cough with occasional 
expectoration.

The record also indicates that, notwithstanding the January 
2004 VA examination concerning the severity of the veteran's 
service-connected polyps, vocal cords, bilateral, 
postoperative, a more recent evaluation is needed to 
appropriately evaluate it with consideration of her 
complaints of difficulty breathing and chronic severe cough.

VA currently rates the veteran's service-connected polyps, 
vocal cords, bilateral, postoperative under 38 C.F.R. § 4.97, 
DC 8620 for benign neoplasms of the respiratory system.  This 
diagnostic code indicates that these types of conditions 
should be evaluated by analogy to an appropriate respiratory 
condition.  

The Court has held that when a veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (where the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board also notes that the January 2004 VA examination 
shows that the veteran has a long history of smoking 
cigarettes.  She conceded that she smoked a pack and a half 
for at least 25 years.  She quit smoking in 2003.  This 
examination indicated that she had bronchial spasms likely 
due to smoking.  In addition, a more recent VA treatment 
record in January 2005 indicated that she continue to smoke a 
pack of cigarettes per day.  As such, the VA examiner should 
determine whether her symptoms of breathing problems and 
severe cough are caused by her service-connected polyps, 
vocal cords, bilateral, postoperative or are they traceable 
to her smoking habit.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for an 
appropriate VA examination to assess the 
current severity of her polyps, vocal 
cords, bilateral, postoperative 
disability.  The examiner should determine 
whether her symptoms of breathing problems 
and severe cough are caused by her 
service-connected polyps, vocal cords, 
bilateral, postoperative or are they 
attributable to her smoking habit.  The 
claims file must be made available for a 
review of the veteran's pertinent medical 
history, to include both a complete copy 
of this remand and the report of his prior 
January 2004 VA examination.

2.  Then readjudicate the claim for a 
higher rating for the polyps, vocal cords, 
bilateral, postoperative disability in 
light of the additional evidence.  If this 
claim is not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to her and her representative.  
Give them time to respond before returning 
the file to the Board for further 
appellate consideration of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


